IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

C.W., Father of R.G. and T.W.,        NOT FINAL UNTIL TIME EXPIRES TO
minor children,                       FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D17-2696
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed October 27, 2017.

An appeal from the Circuit Court for Alachua County.
James Nilon, Judge.

Crystal McBee Frusciante, Sunrise, and Office of Criminal Conflict and Civil
Regional Counsel, Region One, Tallahassee, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville, for Appellee.




BILBREY, J.

      C.W., the father of R.G. and T.W., had his parental rights to those

children terminated based on the trial court’s finding that C.W. “has engaged

in a course of conduct toward the children . . . that demonstrates that the
continuing involvement of the father in the parent-child relationship

threatens the life, safety, well-being, and physical, mental and emotional

health of the children irrespective of the provision of services.” See §

39.806(1)(c), Fla. Stat. C.W. was not offered any services to address his

mental health or substance abuse issues. See § 39.6012, Fla. Stat. At the

termination of parental rights hearing, the Department did not offer evidence

to establish that the provision of mental health and substance abuse services

to C.W. would be futile.

      In   discussing   termination    of       parental   rights   under   section

39.806(1)(c), we have required proof either that services have been provided

to the parent or that it would be futile to even attempt to provide services to

address the parent’s issues. N.L. v. Dep’t of Children & Family Servs., 843

So. 2d 996 (Fla. 1st DCA 2003). Although there are other subsections in

section 39.806(1) that do not require proof of either the provision of services

or the futility of the same as grounds for termination of parental rights, they

were not pleaded or proven before the trial court. The Department concedes

error, and we accept the concession. Therefore, the order on appeal is

reversed in part as the order pertains to the parental rights of C.W., and this

matter is remanded for further proceedings as to C.W., R.G., and T.W. In all

other respects, the order is affirmed. See In re L.C., 908 So. 2d 568 (Fla. 2d

                                            2
DCA 2005).

     REVERSED and REMANDED.

ROBERTS and KELSEY, JJ., CONCUR.




                               3